Citation Nr: 1440981	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-31 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a sinus disability, to include as secondary to asbestos exposure. 

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel




INTRODUCTION


The Veteran served on active duty from August 2005 to June 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction of the claims file is now with the RO in Milwaukee, Wisconsin. 

With respect to the Veteran's claim for PTSD, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's claim was adjudicated by the RO as a claim for PTSD, the Board has recharacterized the issue into a claim for an acquired psychiatric disability.  See Id.

The Veteran requested a hearing before the Board in a December 2011 statement. A hearing was scheduled for November 2012; however, the Veteran did not appear.   Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.


FINDING OF FACT

A preponderance of the evidence is against current sinus, bilateral knee, back, and acquired psychiatric disabilities. 




CONCLUSION OF LAW

The basic criteria for service connection for sinus, bilateral knee, back, and acquired psychiatric disabilities are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Service treatment records reflect treatment for seasonal allergies, left knee pain, low back pain, and substance abuse.  The Veteran reported recurrent back pain and knee pain on a report of medical history completed at service separation.  Diagnoses of sinus, knee, back or acquired psychiatric disabilities were not made.   

Although the Board recognizes that the Veteran was treated for seasonal allergies, left knee pain, low back pain and substance abuse issues in service, a detailed review of the post-service evidence fails to reveal sinus, knee, back or psychiatric disabilities, providing highly probative evidence against these claims. 

To confirm this fact, the Veteran underwent October 2009 (sinus, back, knee) and June 2010 (PTSD) VA examinations.  An addendum opinion was obtained in September 2011 with respect to his knee claim to insure the accuracy of the results.

A sinus examination at his October 2009 VA examination reflected normal results.  They VA examiner indicated that there was no evidence of any sinus problems; a diagnosis was not provided.  

At his knee examination in October 2009 the VA examiner considered the Veteran's complaints of bilateral knee discomfort.  X-rays taken at that time reflected no fracture, dislocation or any other significant radiographic bony abnormalities.  The VA examiner indicated that the Veteran had bilateral knee strains with arthralgia.  

In an effort to clarify whether the Veteran does, in fact, have a bilateral knee disability, a September 2011 addendum opinion was obtained.  After reviewing the claims file and the October 2009 VA examination the VA examiner determined that a bilateral knee diagnosis could not be provided because there was a lack of objective findings. 

With respect to his spine claim, the Veteran underwent a VA examination in October 2009.  An X-ray taken at that time reflected that lumbar vertebrae were in normal alignment and curvature, vertebral bodies and pedicles were intact.  There was no significant disc space narrowing or spondylolisthesis noted.  The VA examiner noted low back arthralgia (pain) by history.  A diagnosis of an objective low back disability was not provided. 

The Veteran underwent a VA psychiatric examination in June 2010.  The VA examiner noted that the Veteran had undergone intensive outpatient alcohol rehabilitation treatment during service.  The VA examiner additionally noted that the Veteran witnessed a fellow service member's decapitation in a service accident.  In fact, an April 2010 Memorandum issued by the Department of the VA found that there was sufficient information to verify this particular stressor.  However, the mental health examination completed as part of his June 2010 examination reflected normal findings.  The VA examiner noted no current diagnosable Axis I pathology.  

While the Board has considered the Veteran's complaints of sinus, knee, back and psychiatric symptoms, VA does not generally grant service connection for symptoms alone, i.e. nasal stuffiness, pain, sadness, without an identified basis for those symptoms.  VA needs to identify a 'disability', not symptoms of a disability, or treatment.  Accordingly, service connection cannot be granted for symptoms of a disability, standing alone.  The examinations, overall, provide highly probative evidence against these claims, notwithstanding some of the evidence in service that supports these claims.  In this regard, the post-service examinations, as a whole, provide highly probative evidence against this claim.  While the Board understands that Veteran's concerns, he is not medically qualified to diagnose himself with sinus, knee, back or mental disabilities. 

The United States Court of Appeals for Veterans Claims (Veterans Court) has held that the presence of a disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support findings of current sinus, knee, back and acquired psychiatric disabilities upon which to predicate a grant of service connection, there can be no valid claims for this benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in September 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records and the Veteran's written assertions.  Post- service treatment records have not been identified.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, with respect to claims, the Veteran was afforded examinations in October 2009 (sinus, knees, back) and June 2010 (PTSD).  An addendum opinion was obtained in September 2011 (knee). To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2009 and June 2010 VA examinations, and September 2011 addendum opinion obtained adequately address all of the Veteran's contentions and are adequate.  

The VA examiners considered all of the pertinent evidence of record, the statements of the appellant, and provide sufficient rationale for the opinion stated, relying on and citing to the records reviewed.  Significantly, as noted above, there is no current diagnosis related to sinus, knee, back or acquired psychiatric disabilities. 

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a sinus disability, to include as secondary to asbestos exposure, is denied. 

Service connection for a bilateral knee disability is denied.

Service connection for a back disability is denied.

Service connection for an acquired psychiatric disability, claimed as PTSD, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


